DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/21/22 have been fully considered but they are not persuasive.
On page 8 regarding double patenting, claim objections, and 112 rejections Applicant argues the Examiner is either in error, or that amendments overcome the rejections of record.
Specifically on pages 8-9 regarding 112 rejections to claim 14, Applicant argues that “grip” is referring to a “grasp” or “orientation of the prosthetic hand’s overall hand pattern ([0110], [0187]) and thus this is clear.
The Examiner respectfully accepts Applicant’s special definition of “grip” placed on the record. 
On page 9 regarding 112 rejections to claims missing essential subject matter, Applicant argues with respect to claim 2, that the Examiner hasn’t identified any missing element, but argues the amendments should overcome the rejection of record.
The Examiner respectfully agrees the amendments overcome the rejection of record. 
On page 10 regarding 102 rejections Applicant argues amended claims overcome the rejection of record since Sears doesn’t show the sensor module which is able to detect input from a foot of a user and generate a signal based thereupon.
The Examiner respectfully disagrees. Sears Column 5 lines 20-23 indicates that the sensor is capable of being positioned on a foot, indicating it is capable of detecting input therefrom.
On pages 10-13 Applicant argues remaining claims rise and fall with the same above arguments. 

Priority
At least claims 5-6, 10-11, 15-17, 19-24 have a priority date of 02/16/10 because they contain subject matter not disclosed in the parent application 12/027116.
 
At least claims 7-8 have a priority date of 09/30/09 because they contain subject matter not disclosed in the parent applications 60/899834, 60/963638, 12/027116, and 61/168832.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 is objected to for referred to “at least three axis” when it is understood “axes” is the pleural of “axis”. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sears et al. (US 5888213 A) hereinafter known as Sears.
Regarding claim 1 Sears discloses a control system for a prosthetic device (Column 1 lines 32-34) comprising:
at least one sensor module adapted to detect user input from a foot of a user (Column 5 lines 16-23 either an upper or lower limb sensor can be used) and to generate at least one body input signal based on the detected user input (Column 1 lines 34-40); 
a device module including a central processing unit and having at least one prosthetic control mode (Column 4 lines 44-50; the presence of a CPU is understood to be inherent if the module can perform as is described), the device module being in communication with the at least one sensor module (Column 1 lines 40-44, Column 5 lines 24-26); and 
at least one actuator of the prosthetic device configured to receive commands from the device module (Column 5 lines 32-34),
wherein the device module receives the at least one body input signal from the at least one sensor module and commands the at least one actuator in accordance with the at least one body input signal (Column 6 lines 44-47, Column 1 lines 18-21, and Column 1 lines 34-44).
Regarding claim 2 Sears discloses the control system of claim 1 substantially as is claimed,
wherein Sears further discloses the device module commands the at least one actuator in accordance with the at least one body input signal and a current control mode of the at least one prosthetic control mode (see the rejection to claim 1 above; further see Column 9 lines 54-67 and Column 10 lines 1-29: the actuator responds to the input signal depending on the mode the prosthesis is in (for example the prosthesis will respond differently depending on how the user has self-calibrated the prosthesis and its sensitivities. See also Column 7 lines 12-18 either upper or lower limb embodiments are contemplated).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sears as is applied above in view of Pasolini  (US 20040267379 A1).
Regarding claims 3-4 Sears discloses the control system of claim 1 substantially as is claimed,
but is silent with regards to the sensor module comprising an IMU.
However, regarding claims 3-4 Pasolini teaches utilizing an inertial sensor ([0016]) being utilized in a prosthesis (that IMU comprising at least one accelerometer (clm 4) (It is presumed to be inherent that an IMU comprises an accelerometer). Sears and Pasolini are involved in the same field of endeavor, namely prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Sears by utilizing any known sensor in the art, namely an IMU as is taught by Pasolini as a successful and known alternative type of sensor for communicating input commands to the control system. 
Regarding claim 5 the Sears Pasolini Combination teaches the control system of claim 3 substantially as is claimed,
wherein the Combination teaches the inertial measurement unit comprises at least one accelerometer configured to detect accelerations in three perpendicular axes (it is presumed to be inherent that an accelerometer within an IMU can detect acceleration in three perpendicular axes).
Regarding claim 6 the Sears Pasolini Combination teaches the control system of claim 3 substantially as is claimed,
but is silent with regards to the number of accelerometers.
However, regarding claim 6 it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system f the Sears Pasolini Combination by including at least three accelerometers within the IMU that can detect accelerations in three perpendicular axes, as an equivalent to one accelerometer detecting accelerations in three perpendicular axes. The separation into three accelerometers for performing the same function is considered to be within the grasp of a person of ordinary skill in the art.

Claim(s) 9-10, 12-14 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sears as is applied above in view of Elkins (US 20040078091 A1).
Regarding claim 9 Sears discloses the control system of claim 1 substantially as is claimed,
wherein Sears further discloses at least one control mode includes a bulk mode controlling movement of an end point of the (upper limb) prosthetic device within a movement envelope (Column 2 lines 64 - Column 3 line 2; any of the functions described (re elbow flexion/extension, hand opening/closing, wrist pronation/supination) are considered a “bulk mode” that controls movement of an “end point” (which can be the wrist, fingers, etc.) within a movement envelope (considered to be defined by the limits of the length or rotational limits of the prosthesis)),
but is silent with regards to the foot input allowing control modes of the upper limb movement end point.
However, regarding claim 9 Elkins teaches wherein sensor input from a foot allows control of an upper limb (Abstract). Sears and Elkins are involved in the same field of endeavor, namely the control of prosthetic limbs with sensor inputs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Sears so that the foot input could control the arm movements such as is taught by Elkins in order to account for the control of an upper limb prosthetic in a user who doesn’t have ability to use a traditionally controlled prosthetic arm, thus allowing flexibility for multiple types of users. 
Regarding claim 10 the Sears Elkins Combination teaches the control system of claim 9 substantially as is claimed,
wherein Sears further discloses the device module commands a movement of the end point of the prosthetic device within the movement envelope in accordance with the at least one body input signal (Column 2 lines 64 - Column 3 line 2; any of the functions described (re elbow flexion/extension, hand opening/closing, wrist pronation/supination) are considered a “bulk mode” that controls movement of an “end point” (which can be the wrist, fingers, etc.) within a movement envelope (considered to be defined by the limits of the length or rotational limits of the prosthesis); Column 4 lines 44-50 signal inputs trigger mode switching and movement (Column 9 lines 54-56)) (see modification in the rejection to claim 9 above regarding the use of a foot input controlling an upper limb movement), the at least one body input signal being indicative of a desired directional movement of the end point of the prosthetic device (Column 2 lines 64 - Column 3 line 2 all of the movements described include directional movements (e.g. hand opening moves a hand in a direction)).
Regarding claim 12 Sears discloses the control system of claim 1 substantially as is claimed,
wherein Sears further discloses the at least one prosthetic control mode includes a  finesse mode controlling movement of a prosthetic hand of the prosthetic device (Column 9 lines 60-62; hand movement),
but is silent with regards to the foot input allowing control modes of the upper limb movement end point.
However, regarding claim 12 see the rejection/modification in the rejection to claim 9 above.
Regarding claim 13 the Sears Elkins Combination teaches the control system of claim 12 substantially as is claimed,
wherein Sears further discloses wherein the finesse mode additionally controls movement of a prosthetic wrist of the prosthetic device (Column 9 line 61: wrist movement).
Regarding claim 14 the Sears Elkins Combination teaches the control system of claim 12 substantially as is claimed,
wherein Sears further discloses the finesse mode includes a plurality of grips controlling movement of the prosthetic hand (Column 9 lines 60-62; hand movement; Column 2 line 67; hand opening and closing (a closed grip, or an open/loose grip)).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sears in view of Elkins as is applied above, further  in view of Singer  et al. (US 5252102 A) hereinafter known as Singer.
Regarding claim 11 the Sears Elkins Combination teaches the control system of claim 10 substantially as is claimed,
but is silent with regards to the device module commanding movement of the end point along a boundary of the movement envelope when the input signal would require movement outside the body envelope.
However, regarding claim 11 Singer teaches a prosthesis control system that includes movement only up to the boundary of the defined movement limitations even when a signal would require movement outside the movement envelope (Column 6 line 61- Column 7 line 8). Sears and Singer are involved in the same field of endeavor, namely control systems for prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Sears by ensuring the device does not move beyond its established boundaries as is taught by Singer in order to maintain a properly functioning prosthesis that functions only in the intended manner, and so extraneous movement signals will not affect the user.


Claims 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mavroidis et al. (US 6379393 B1) hereinafter known as Mavroidis in view of Elkins as is applied above, further in view of Jonsson et al. (US 20060135883 A1) hereinafter known as Jonsson.
Regarding claim 18 Mavroidis discloses a system for control of a prosthetic device comprising:
at least one sensor module (Column 3 lines 34-36); 
a device module including a central processing unit, the device module being in communication with the sensor module (Column 3 line 37); and 
at least one actuator configured to receive commands from the device module (Column 3 lines 37-38);
wherein the sensor module sends body input signals to the device module (Column 3 lines 34-37), and 
the device module sends commands to the actuator of the device based on the body input signals the sensor module (Column 3 lines 37-39);
but is silent with regards to the sensor input from a foot of a user allowing control of the upper arm prosthesis, and
the sensor module comprising an inertial measurement unit (IMU) which detects orientation. 
However, regarding claim 18 Jonsson teaches utilizing an inertial sensor ([0062], [0065]) in a prosthesis. Mavroidis and Jonsson are involved in the same field of endeavor, namely methods of prosthetic control. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Mavroidis by utilizing any known sensor in the art, namely an IMU as is taught by Jonsson as a successful and known alternative type of sensor for communicating input commands to the control system. 
Further, regarding claim 18 Elkins teaches wherein sensor input from a foot allows control of an upper limb (Abstract). Mavroidis and Elkins are involved in the same field of endeavor, namely the control of prosthetic limbs with sensor inputs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Mavroidis Jonsson Combination so that the foot input could control the arm movements such as is taught by Elkins in order to account for the control of an upper limb prosthetic in a user who doesn’t have ability to use a traditionally controlled prosthetic arm, thus allowing flexibility for multiple types of users. 
Regarding claim 19 the Mavroidis Jonsson Elkins Combination teaches the system of claim 18 substantially as is claimed,
wherein Mavroidis further discloses the measurement unit includes an accelerometer (Abstract), and 
Jonsson further teaches the inertial measurement unit includes at least two accelerometers and at least one gyroscope detecting orientation about at least three axes ([0062], [0065]).
Regarding claim 20 the Mavroidis Jonsson Elkins Combination teaches the system of claim 18 substantially as is claimed,
wherein the Combination further teaches the sensor module includes at least one sensor CPU configured to process the body input signals (Column 3 lines 34-39 the encoding of the data indicates the presence of a CPU (obviously, if not inherently)).
Regarding claim 21 the Mavroidis Jonsson Elkins Combination teaches the system of claim 18 substantially as is claimed,
wherein Jonsson further teaches a sensor module which includes at least one sensor communicator configured to wirelessly transmit the body input signals to the device module ([0035]).
Regarding claim 22 the Mavroidis Jonsson Elkins Combination teaches the system of claim 18 substantially as is claimed,
wherein Jonsson further teaches the sensor communicator is a radio frequency transmitter ([0035]).
Regarding claim 23 the Mavroidis Jonsson Elkins Combination teaches the system of claim 18 substantially as is claimed,
wherein Jonsson further teaches at least one feedback sensor disposed on the prosthetic device in communication with the device module ([0053] a feedback regarding position or movement inherently involves some type of “sensor” which senses said position/movement).
Regarding claim 24 the Mavroidis Jonsson Elkins Combination teaches the system of claim 23 substantially as is claimed,
wherein Jonsson further discloses the at least one feedback sensor sends at least one prosthetic device status signal to the device module ([0053]), and the device module sends commands to the at least one actuator of the prosthetic device based on the at least one prosthetic device status signal ([0053] Jonsson teaches that the movement of the actuator is controlled by the control module and processor, which receives feedback signals of the actuator or prosthetic device. The Examiner understands that the control system of Jonsson provides a looped feedback which accordingly takes into account all the sensor information (including feedback sensor information) into account for integration within the control module to control the actuators. Alternatively the person of ordinary skill in the art at the time the invention was filed would have found it obvious, in light of the Examiner’s reasoning and reading of Jonsson, to ensure that the control module (device module) actually utilizes those feedback signals for appropriate actuator control, as opposed to letting the signals’ information go unused).

Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mavroidis in view of Elkins and Jonsson as is applied above, further in view of Dlugos et al. (US 20070167672 A1) hereinafter known as Dlugos.
Regarding claim 15 Mavroidis discloses a control system for a prosthetic device comprising:
at least one sensor module adapted to receive at least one body motion input signal (Column 3 lines 34-36; an accelerometer is understood to be capable of receiving a body motion input signal); 
a device module including a central processing unit, the device module having a control mode which is in communication with the sensor module (Column 3 line 37;  any mode of the device module can be understood to be a ‘control mode’); and 
at least one actuator configured to receive commands from the device module (Column 3 lines 37-38);
wherein the sensor module sends at least one body input signal to the device module (Column 3 lines 34-37), and 
the device module sends commands to the actuator of the device based on the body input signals from the sensor module (Column 3 lines 37-39);
but is silent with regards to the sensor input from a foot of a user allowing control of the upper arm prosthesis,
the sensor module comprising an inertial measurement unit (IMU) which detects orientation, and 
the sensor being zeroed at a first orientation of the sensor module.
However, regarding claim 15 Jonsson teaches utilizing an inertial sensor ([0062], [0065]) in a prosthesis. Mavroidis and Jonsson are involved in the same field of endeavor, namely methods of prosthetic control. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Mavroidis by utilizing any known sensor in the art, namely an IMU as is taught by Jonsson as a successful and known alternative type of sensor for communicating input commands to the control system. 
Further, regarding claim 15 Elkins teaches wherein sensor input from a foot allows control of an upper limb (Abstract). Mavroidis and Elkins are involved in the same field of endeavor, namely the control of prosthetic limbs with sensor inputs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Mavroidis Jonsson Combination so that the foot input could control the arm movements such as is taught by Elkins in order to account for the control of an upper limb prosthetic in a user who doesn’t have ability to use a traditionally controlled prosthetic arm, thus allowing flexibility for multiple types of users. 
Further, regarding claim 15 Dlugos teaches wherein sensors can be zeroed out before use ([0062]). Mavroidis and Dlugos are involved in the same field of endeavor, namely sensing mechanisms. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Mavroidis Jonsson Elkins Combination so that the sensor is zeroed before use such as is taught by Dlugos since the zeroing of sensors ensures their measurements and readings are accurate for each reading. This would be particularly desirable to reduce errors in the sensor, when the control of the prosthetic is being based on the sensor information, as in Mavroidis. The Examiner notes additionally that the zeroing out of a sensor would obviously include zeroing out of any measurement the sensor reads (e.g. orientation). 
Regarding claim 16 the Mavroidis Jonsson Elkins Dlugos Combination teaches the system of claim 15 substantially as is claimed,
wherein the Combination further teaches the device module’s change in orientation determination is between a first and a second orientation of the sensor module (see the rejection/explanation in the rejection to claim 15 above. It is considered inherent that a change in orientation would be measured between a first and second orientation).

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mavroidis in view of Jonsson, Elkins, and Dlugos as is applied above, further in view of Martin (US 20040054423 A1).
Regarding claim 17 the Mavroidis Jonsson Elkins Dlugos Combination teaches the system of claim 15 substantially as is claimed,
but is silent with regards to the control determining a rate of change in orientation. 
However, regarding claim 17 Martin teaches wherein the rate of change of orientation between two prosthetic parts can be used to control the prosthetic ([0125] angular velocity represents the rate of change of orientation). Mavroidis and Martin are involved in the same field of endeavor, namely prosthetic control. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Mavroidis Jonsson Elkins Dlugos Combination so that any factor measured by a sensor was used for prosthetic control including the rate of change of the orientation, such as is taught by Martin. The use of various sensor readings to control prosthetics are well understood in the art and can be used to provide a more precise and confident level of control as opposed to using only one sensor reading (e.g. using both the rate of change of orientation as well as the orientation, as well as multiple other readings).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/28/22